*7OPINION.
By his Honor
John 5t. Paul.
This is a olaim for damages, plaintiff alleges arfl testifies that whilst living in premises belonging to defendant and leased by her husband, she had oooasion to stoop beneath a gas chandelier, and whilst she stooped the chandelier fell upon her, bruising her and bringing on a miscarriage.
There was no other eye witness to the ooourrenoe.
Her ten year old son testified that he was playing in the yard when he heard his mother ory out, and coming in, he found her lying on the floor with the chandelier beside her.
Her husband testified that when lie retu’-ned home that evening he found his wife in bad suffering, and called in the family physician; that his wife was then pregnant about two months, and the miscarriage happened that night.
The physician testified that when he called, he found the lady in bed with a hemorrage from the uterus; suffering from shook, and having five or sir bruises (spots) on the lower part of her back about one half or one inch apart; that about an hour afterwards she aborted a dead foetus of about three months growth.
This was all the evidence for the plaintiff.
For the defendant one Lambert, a plumber of thirty five years experience, testified that at the request of defendant he oalled for and obtained the chandelier next morning, and identified it as being then-in oourt; that he found it sound, but bent about one foot from the top and broken where the thread (screw) enters the socket; that the chandelier "ould not heve been hanging in that condition without being noticed; that neither the bond nor the break could have ooourred without the application of considerable foroe, suoh as by a pieoe of furniture being pressed against the ohandelier.
*8One Clairian, an electrician, testified that ahout, six months before the occurrence (and during plaintiff'a oooupand}' of the promises) he wired the house for eleetriolty, and in order to do so had to remore and replace this rery ohandelier; that it was then sound, unbent and unbroken; that he replaced it properly, and whan bo replaced it could sustain a thousand pounds without falling.
Prom the foregoing it is clear that the# testimony of the plaintiff and that of Clairian cannot both be true; and the faot that both husband and wife admit that they saw nothing the matter with the ohandelier before it fell is corroborative of that giren since ol. by Ciarían; bend in the ohandelier, by putting it out of plumb, would hare been noticeable at once and continiously.
The district judge, who heard the witnesses, did not accept plaintiff's version, and we cannot
Judgment Affirmed.